Opinion issued June 3, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00273-CR
____________

CHRISTIAN ZACHA HERNANDEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 25th District Court
Colorado County, Texas
Trial Court Cause No. CR 99-11 



 
MEMORANDUM  OPINION
               Appellant, Christian Zacha Hernandez, pleaded guilty to burglary of a
habitation and the trial court assessed punishment at confinement for 10 years and a
fine of $1000, but the court suspended the sentence and placed appellant on
community supervision for 10 years on November 21, 2000.  On January 30, 2003,
appellant pleaded true without a plea agreement to the State’s motion to revoke
community supervision.  The trial court found that appellant had violated terms and
conditions of his community supervision and sentenced him to confinement for seven
years.  A timely notice of appeal was filed.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).